El Juez Asociado Sr. del Toro,
emitió la opinión del tribunal.
El 18 de junio de 1889 falleció en esta ciudad don Iíera-clio Gautier y Vila, bajo testamento otorgado ante notario el 16 de junio de 1887. La cláusula octava de dicho testa-mento, es como sigue:
“Octava: El cónyuge don Heraelio Gautier y Vila deja a su *756esposa compareciente doña Ramona Vega el usufructo de todos los bienes que puedan corresponderle; pero si contrajese segundas nup-cias y de su nuevo enlace tuviese sucesión, se entenderá instituida heredera la referida su esposa doña Ramona de todos los bienes que correspondan al compareciente don Heraelio Gautier, a fin de que trasmita sus derechos a su sucesión legítima o sea a sus hijos; y caso de que la referida su esposa doña Ramona, falleciese sin suce-sión, pasarán los bienes del testador, o sea los que tenga la cónyuge en usufructo a los sobrinos del expresado don Heraelio, hijos de su hermano don Manuel, a los que en este último caso instituye por sus herederos.”
El 11 de abril de 1890 se otorgó una escritura de liqui-dación y partición de los bienes del Sr. G-autier. En ella bay un particular que dice:
“Con arreglo a la cláusula octava del testamento y toda vez que no ha llegado el caso de la condición, según la cual, la sucesión de la compareciente doña Ramona Vega, pudiera ser heredera del ex-presado haber, se adjudica éste a los hijos de don Manuel Gautier y Vila, entendiéndose que ésta adjudicación quedará sin valor ni efecto alguno, si la expresada compareciente contrajese segundas nupcias y dejase sucesión, en la época de su fallecimiento, en cuyo caso la adjudicación se estimará hecha a sus hijos o sucesores legí-timos.”
La viuda del Sr. Gautier, la recurrente doña Ramona Vega, contrajo segundas nupcias. Su segundo esposo murió. Es viuda en la actualidad y nació en 21 de febrero de 1857. Nunca tuvo bijos.
El 12 de abril de 1921 comparecieron ante notario José Lázaro como apoderado de don Manuel Gautier y Carmen Atienza y de los hijos de éstos Juan, Eamón, María, Josefa y Manuel, de una parte, y de la otra doña Ramona Vega, y el primero vendió a la segunda por precio de treinta y cinco mil pesetas españolas la participación proindivisa que en nuda propiedad tenían sus poderdantes en la finca urbana de que se trata, con todas sus pertenecías y cuantos más de-rechos y acciones correspondan o puedan corresponder a sus *757mandantes sobre la dicta finca sin reservación alguna, in-cluyendo en la trasmisión el legado de tres mil pesos que tizo el testador a su abijado Manuel. Se consignan am-plios antecedentes y aclaraciones a las cuales nos referiremos luego.
Presentada la escritura de venta acompañada de otros documentos para su inscripción en el registro, se negó a ello el registrador por medio de una nota que dice así:
“Negada la inscripción del precedente documento por los siguien-tes defectos insubsanables:
“Primero: Porque no se halla inscrita a favor de los esposos don Manuel G-autier Yila y doña Carmen Atienza López de Cristóbal la participación hereditaria en la finca procedente de su hijo José To-más Gautier y Atienza, que es uno de los herederos condicionales de don Heraelio Gautier Yilá según la información ad-perpetuam pre-sentada, pues si bien se tiene a la vista la declaración de herederos ah intestato de José Tomás, no se ha solicitado su inscripción, y aun-que dicho heredero condicional no trasmite derecho alguno a sus herederos por estar comprendido el caso dentro de la disposición del artículo 747 del Código' Civil Revisado que era el mismo derecho vigente al tiempo del fallecimiento de don Heraelio Gautier Yilá, ocurrido antes de empezar en esta Isla el Código Civil Español, en el registro aparece practicada una inscripción de la nuda, propiedad de una participación en la finca a favor de los hijos de don Manuel Gautier Yilá sin determinación de nombres, entre los cuales se en-cuentra el mismo José Tomás, según la ameritada información.
“Segundo: Porque resultando de la referida información ad per-petuara que los únicos sobrinos que tenía el causante a su falleci-miento, hijo de su hermano Manuel, eran Juan Manuel, Román Pío Tadeo, María Josefa y José Tomás Gautier y Atienza, fallecido este último y heredándolo sus padres, se verifica la enajenación por el apoderado de los consortes don Manuel Gautier y Yilá y doña Carmen Atienza y López de Cristóbal y de los hijos legítimos de estos esposos don Juan Manuel, don Román y doña María Josefa Gautier y Atienza, y a mayor abundamiento de los otros hijos de los propios consortes, doña Josefa y don Manuel Gautier y Atienza, sin justifi-carse que la María que otorga el poder, sea la misma persona deno-minada María Josefa en la información y en cuyo nombre se vende en el anterior documento, y sin resultar de la información con dere-*758cho a la herencia los nombrados Josefa y Manuel, a cuyo nombre también se vende y se percibe parte del precio con perjuicio de los demás vendedores.
“Tercero: Porque el nombramiento de heredero a favor de los sobrinos del testador don TIeraclio Gautier Vila, que son los vende-dores, tal como aparece en la cláusula del testamento, inserta en el precedente documento, está subordinado al fallecimiento sin suce-sión de la esposa del testador doña Ramona Vega la compradora, hecho que aun no ha ocurrido, por lo cual no debe entenderse consu-mada la adquisición de los derechos enajenados, según los artículos 778 a 794 y 1081 del Código Civil Revisado y resolución de 7 de abril de 1904, folio 228 tomo 6o. D. P. R.
‘ ‘ Cuarto: Y porque no se han cumplido todos los mandatos, toda vez que dados los términos de éstos los señores Juan, Román, María, Josefa y Manuel deben percibir por sus derechos en la finca la suma de 35,000 pesetas e igual cantidad los esposos Gautier Atienza por los suyos, en junto 70,000 pesetas, y la venta sólo se realiza por 35,000 pesetas.”
Contra la nota que antecede es que se ha interpuesto el presente recurso gubernativo.
1. El artículo 747 del Código Civil Revisado, igual al del Código Civil antiguo, dice: “el heredero o legatorio que muera antes de que la condición se cumpla, aunque sobre-viva al testador, no trasmite derecho alguno a sus herederos. ’ ’
Es cierto que la inscripción consta hecha en el registro a favor de los hijos de don Manuel G-autier y que uno de esos hijos era Tomás, pero Tomás murió el 24 de septiembre de 1889, esto es, antes de que la condición se cumpliera, y por tanto nada en concreto y materializado llegó a adquirir y nada trasmitió a sus padres. Siendo esto así, huelga la inscripción previa a favor de dichos padres.
2. A nuestro juicio tampoco existe el segundo defecto apuntado. Si bien es cierto que el apoderado aparece otor-gando la escritura a nombre de personas que en realidad de verdad no tienen derecho a la propiedad de que se trata, es lo cierto que la otorga con poder amplio y suficiente a *759nombre de aquéllos que indiscutiblemente tienen derecho, siendo en tal virtud la venta válida.
En cuanto a la identidad de María estamos conformes con el abogado de la recurrente en que si bay algún caso en donde con lujo de detalles se baya tratado de explicarlo todo, es éste. En el expediente ad-perpetuam se acredita el nú-mero de sobrinos que estaban vivos cuando el testador mu-rió, la edad que entonces tenían, la que contaban cuando se tramitó; los nombres de cada uno y otros pormenores, y en el poder que los sobrinos confieren a Lázaro comparece cada uno de los sobrinos usando todos su primer nombre y apellido paterno y materno, con expresión de su vecindad, profesión, estado civil y años de edad y comparando todos esos datos se concluye sin dificultad que la María Josefa Gautier y Atienza del expediente es la misma María Gautier ■y Atienza del poder.
3. Habiéndose demostrado que la viuda tenía a la fecba de la escritura cumplidos sesenta y cuatro años de edad, se puede concluir sin necesidad de ser perito, que no podía ya procrear bijos y que por lo tanto la condición impuesta por el testador se babía cumplido y sus sobrinos adquirieron ple-namente su derecho y pudieron venderlo tanto más cuanto que en este caso la adquirente es la propia viuda.
4. La base en que se funda el último motivo no es soste-nido. Lázaro actuó a virtud de dos poderes otorgados espe-cialmente para la venta de que se trata. El primero lo otor-garon los bijos y el segundo los padres. Estaban dudosos de la extensión de sus derechos y algunos de si lo tenían o no y comparecieron todos. Esto es lo que se desprende de los documentos. Al otorgarse el segundo poder se fijó el mismo precio para la enajenación, pero se deduce que el dicho precio era para la totalidad del derecho envuelto- irres-pectivamente del número de personas. Además, ya hemos visto que los padres aquí no tenían derecho alguno y siendo *760esto así queda sólo el precio fijado por los hijos y dicho pre-ció fué en efecto el de la venta.
Por virtud de todo lo expuesto se revoca la nota recurrida y se ordena la inscripción solicitada.

Revocada la nota recurrida y ordenada la ins-cripción.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados Wolf, Aldrey y Hutchison.